DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on December 29, 2021. Claim(s) 1, 3-5, 8-12, 14, 17, 19-22, and 24 are pending. Claim(s) 24 is withdrawn. Claim(s) 1, 3-5, 8-12, 14, 17, and 19-22 have been amended and examined herein. 
Response to Arguments
 	Applicant’s amendments/arguments regarding the 103 rejection of claims 1, 3-5, 8-12, 14, 17, and 19-22 as being unpatentable over Taylor (US 2008/0199535) have been fully considered but are not persuasive. 
 	Applicant argues:
		In the instant case, Taylor fails to teach a composition wherein the antimicrobial agent is only an acid sanitizer, a quaternary ammonium compound, or a combination thereof. Taylor is directed to antimicrobial compositions having rapid antimicrobial efficacy, wherein the composition comprises an antimicrobial agent, a disinfecting alcohol, and one or more of an organic acid, inorganic salt, and aluminum/zirconium. (Taylor, Abstract). Taylor relies heavily on the use of a disinfecting alcohol: the compositions comprise at least 40 wt.% and up to 90 wt.% of the disinfecting alcohol. (Taylor, para. [0052]). In comparison, the instant claims exclude the use of sanitizers, disinfectants, and antimicrobial agents other than the claimed acid sanitizer and quaternary ammonium antimicrobial agent. Taylor therefore fails to teach, suggest, or otherwise provide guidance as to the preparation of an antimicrobial composition that does not include a disinfecting alcohol as in the instant claims. For at least this reason, there is no prima facie case of obviousness.
		Additionally, Taylor also indicates that the disinfectant alcohol contributes substantially to the antimicrobial efficacy of the compositions. (Taylor, para. [0152] (“In contrast to a disinfecting alcohol, a polyhydric solvent contributes minimally, if at all, to the antimicrobial efficacy of the present composition.”)). Modifying Taylor to remove the disinfecting alcohol would render Taylor unsuitable for its intended purpose of providing effective antimicrobial kill. The MPEP states that “[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” (MPEP § 2143(V) citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)). Thus, for this additional reason, there is no prima facie case of obviousness.

	
 	With respect to the arguments above, Examiner respectfully notes that in [01152], Taylor teaches the option of “a polyhydric solvent, if present at all”. Thus, the presence of said ingredient is optional. Moreover, Applicant recites the composition is free from additional sanitizers, disinfectants, and antimicrobial agents. This language does not preclude the presence of said agents altogether. Further, the claims employ “comprising” language. Such transitional language is open-ended and does not exclude the presence of other active ingredients. 
 	The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. MPEP 2144 Sources of Rationale Supporting a Rejection Under 35 U.S.C. 103. /www.uspto..qov/web/offices/pac/mpep/documents/2100 2144.htm>. 	
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1, 3-5, 8-12, 14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2008/0199535).
 	At the outset, Examiner respectfully notes that the limitation with respect to the viscosity as required by claim 1 and 14, the molecular weight of the polymer component and particle size as required by claims 8 and 17, and “log kill on treated surfaces” as required by claims 12 and 22 are considered a property inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Regarding claim 1, Taylor teaches antimicrobial compositions having a rapid antiviral and antibacterial effectiveness, and a persistent antiviral effectiveness, are disclosed. The antimicrobial compositions contain (a) an antimicrobial agent, (b) a disinfecting alcohol, and (c) (i) an organic acid, (ii) an inorganic salt comprising a cation having a valence of 2, 3, or 4 and a counterion capable of lowering a surface pH to about 5 or less, (iii) an aluminum, zirconium, or aluminum-zirconium complex, or (iv) mixtures thereof, wherein the composition has a pH of about 5 or less (abstract; [0002]).
 	Taylor teaches the carrier of the antimicrobial composition comprises water [0146].

 	Regarding claims 4 and 14, Taylor teaches wherein the antimicrobial agent comprises a quaternary ammonium antimicrobial agent having a structure:

    PNG
    media_image1.png
    91
    120
    media_image1.png
    Greyscale

, wherein R is an alkyl, aryl, oralkaryl Substituent containing 6 to 26 carbon atoms, R. R. and Ra, independently, are substituents containing no more than twelve carbon atoms, and X is an anion selected from the group consisting of halo, methosulfate, ethosulfate, and p-toluenesulfonyl ([0018]; claims 10, 13, and 15).
 	Regarding claims 3-5, Taylor teaches nonlimiting examples of thickening or gelling agents including xanthan gum, among others ([0164], last line).
 	Regarding claims 11, 21, Taylor teaches classes of optional ingredients include hydrotropes, polyhydric solvents, gelling agents, dyes, fragrances, pH adjusters, thickeners, viscosity modifiers, chelating agents, skin conditioners, emollients, preservatives, buffering agents, antioxidants, chelating agents, opacifiers, and similar classes of optional ingredients known to persons skilled in the art [0149].
 	Taylor teaches the carrier of the antimicrobial composition comprises water [0146].
 	Regarding claims 9 and 19, Taylor teaches an organic acid is present in an amount of about 0.05% to about 6% [0122].
 	Regarding claims 10 and 20, Taylor teaches a surfactant may be present in an amount of 0% to about 0.5%, by weight, because a surfactant may be present in a commercial form of a gelling agent to help disperse the gelling agent in water. A surfactant also may be present as an additive or by-product in other composition ingredients ([0161]; [0163]-[0164]).
 	Taylor teaches the antimicrobial compositions can be ready to use compositions, which typically contain 0.1% to about 2% of an antimicrobial agent, by weight of the composition. The antimicrobial compositions also can be formulated as concentrates that are diluted before use with one to about 100 parts water to provide an end use composition [0090].
 	Taylor teaches the antimicrobial compositions are highly efficacious in household cleaning applications (e.g., hard surfaces, like floors, countertops, tubs, dishes, and softer cloth materials, like clothing), personal care applications (e.g., lotions, shower gels, soaps, shampoos, and wipes), and industrial and hospital applications (e.g., sterilization of instruments, medical devices, and gloves). The present compositions efficaciously and rapidly clean and disinfect surfaces that are infected or contaminated with Gram negative bacteria, Gram positive bacteria, and acid-labile viruses (e.g., rhinoviruses) [0084].
 	Taylor teaches an antimicrobial composition that exhibits a log reduction against acid-labile viruses, including rhinovirus serotypes, such as Rhinovirus 14, Rhinovirus 1a, Rhinovirus 2, and Rhinovirus 4, of at least 5 after 30 seconds of contact. The antimicrobial composition also provides a log reduction against acid-labile viruses of at least 3 for at least about five hours, and at least 2 for at least about six hours, after application with a 30 second contact time. In some embodiments, the antimicrobial composition provides a log reduction agent non-enveloped virus of about 2 for up to about eight hours [0060].
 	The specific combination of features claimed is disclosed within the teachings of Taylor, but such "picking and choosing" within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, however, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Ida). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S, Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id. at 1742.
 	Regarding the limitation of claim 1, “wherein the composition is free of additional sanitizers, disinfectants, and antimicrobial agents”, Taylor teaches all of the components of the instant invention. The formulation of a cleaning composition including certain components and exclusion of others is within the purview of the skilled artisan. Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive compositions "yielding no more than one would expect from such an arrangement", absent any secondary considerations (i.e., unexpected results). 	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Conclusion
Claims 1, 3-5, 8-12, 14, 17, and 19-22 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627